Exhibit 10.2
 
 
RETURN TO TREASURY AGREEMENT


THIS AGREEMENT is made as of the 29th day of July, 2009


BETWEEN:


Midas Medici Group Holdings, Inc., a corporation formed pursuant to the laws of
the State of Delaware and having an office for business at 445 Park Avenue, 20th
Flr. New York, New York 10022 (the “Company”)




AND:
 

 
__________, an individual having an address at 445 Park Avenue, 20th Floor, New
York, New York 10022 (the “Shareholder”).
 
 
WHEREAS:
 



A.              The Shareholder is the registered and beneficial owner of _____
shares of the Company’s common stock.




B.              The Shareholder has agreed to return __________________ (_____)
shares of the Company’s common stock (the “Surrendered Shares”) held by him to
the treasury of the Company for the sole purpose of the Company retiring the
Surrendered Shares.


NOW THEREFORE THIS AGREEMENT WITNESSETH THAT in consideration of the premises
and sum of $10.00 now paid by the Company to the Shareholder, the receipt and
sufficiency whereof is hereby acknowledged, the parties hereto hereby agree as
follows:


Surrender of Shares


1.           The Shareholder hereby surrenders to the Company the Surrendered
Shares by delivering to the Company herewith a share certificate or certificates
representing the Shares, duly endorsed for transfer in blank, signatures
medallion guaranteed.  The Company hereby acknowledges receipt from the
Shareholder of the certificates for the sole purpose of retiring the Surrendered
Shares.


Retirement of Shares


2.           The Company agrees to promptly retire the Surrendered Shares.
   f
Representations and Warranties


3.           The Shareholder represents and warrants to the Company that he is
the owner of the Surrendered Shares and that he has good and marketable title to
the Surrendered Shares and that the Surrendered Shares are free and clear of all
liens, security interests or pledges of any kind whatsoever.


General


4.              Each of the parties will execute and deliver such further and
other documents and do and perform such further and other acts as any other
party may reasonably require to carry out and give effect to the terms and
intention of this Agreement.
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
5.              Time is expressly declared to be the essence of this Agreement.


6.              The provisions contained herein constitute the entire agreement
among the Company and the Shareholder respecting the subject matter hereof and
supersede all previous communications, representations and agreements, whether
verbal or written, among the Company and the Shareholder with respect to the
subject matter hereof.


7.              This Agreement will enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and permitted assigns.


8.              This Agreement is not assignable without the prior written
consent of the parties hereto.


9.              This Agreement may be executed in counterparts, each of which
when executed by any party will be deemed to be an original and all of which
counterparts will together constitute one and the same Agreement. Delivery of
executed copies of this Agreement by telecopier will constitute proper delivery,
provided that originally executed counterparts are delivered to the parties
within a reasonable time thereafter.


IN WITNESS WHEREOF the parties have executed this Agreement effective as of the
day and year first above written.
 

  MIDAS MEDICI GROUP HOLDINGS, INC.          
 
By:
/s/        Nana Baffour        CEO and Co-Executive Chairman                    
SHAREHOLDER:             By:                      




 
 








By:                                           

 

